Citation Nr: 1108176	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  05-25 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 40 percent for lumbar spine stenosis with degenerative disease.  

2.  Entitlement to an effective date prior to September 22, 2008 for the grant of a 20 percent disability rating for radiculopathy of the right lower extremity.  

3.  Entitlement to an effective date prior to September 22, 2008 for the grant of a 20 percent disability rating for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The appellant and C.B., M.D.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1954 to August 1956.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran's claims file was subsequently transferred to the RO in Huntington, West Virginia.

Of particular note, the November 2004 rating decision granted the Veteran service connection for lumbar spinal stenosis with degenerative disease and assigned a 20 percent disability rating, effective February 10, 2004.  The November 2004 rating decision also granted service connection for radiculopathy of the right lower extremity and assigned a 10 percent disability rating, effective February 10, 2004.  A March 2007 rating decision increased the Veteran's evaluation for lumbar spinal stenosis with degenerative disease to 40 percent, also effective February 10, 2004.  And, a June 2009 rating decision granted service connection for radiculopathy of the left lower extremity, assigned an initial disability rating of 10 percent effective February 10, 2004, as well as granted increased disability ratings of 20 percent for each lower extremity, effective September 22, 2008.  However, the Veteran continues to express disagreement with the assigned disability ratings or the effective date assigned for increased ratings for his disabilities.  In this regard, as the assigned evaluations are not the maximum rating available, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in December 2008, wherein it was remanded for additional development.  The case was returned to the Board for appellate consideration.   

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's lumbar spinal stenosis with degenerative disease is manifested by subjective complaints of pain, with intermittent flare-ups, productive of severe limitation of motion, with forward flexion to 30 degrees; but without demonstration by competent clinical evidence of unfavorable ankylosis but with incapacitating episodes which total approximately 6 to 8 weeks per year.  

2.  Throughout the rating period prior to September 22, 2008, the Veteran's radiculopathy of the right lower extremity is productive of moderate neurological impairment equivalent to incomplete paralysis.

3.  Throughout the rating period prior to September 22, 2008, the Veteran's radiculopathy of the left lower extremity is productive of moderate neurological impairment equivalent to incomplete paralysis.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 60 percent for lumbar spinal stenosis with degenerative disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2010).  

2.  The requirements are met for an effective date of February 10, 2004, for the grant of a 20 percent disability rating for radiculopathy of the right lower extremity.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400, 4.71a, 4.214a, Diagnostic Codes 8520, 8521, 8524, 8525, and 8526 (2010).

3.  The requirements are met for an effective date of February 10, 2004, for the grant of a 20 percent disability rating for radiculopathy of the left lower extremity.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400, 4.71a, 4.214a, Diagnostic Codes 8520, 8521, 8524, 8525, and 8526 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in May 2004 and March 2009, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to increased disability ratings and service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence. 

In addition, a March 2006 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that were the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  However, the notice elements required by Dingess/Hartman were provided to the appellant after the initial adjudication and the appellant's claims were readjudicated thereafter.  As such, the appellant has not been prejudiced and there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims, including transcripts of his testimony before Veterans Law Judges (VLJ) of the Board.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Increased Disability Evaluation

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Earlier Effective Date

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be the day following the date of separation from service-if the veteran filed a claim within one year after service.  Otherwise, the effective date will be the date of receipt of his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

In cases involving a claim for higher compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from that date; otherwise, the effective date is the date the claim is received.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2009).  See also Harper v. Brown, 10 Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran that may be interpreted as applications or claims, both formal and informal, for benefits.  VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal claim must identify the benefit sought.  See 38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered by the VA, a specific claim in the form prescribed by the Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  All claims for benefits filed with the VA, formal or informal, must be in writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

Increased Disability Evaluation - Lumbar Spine Stenosis

The diagnostic code criteria pertinent to rating spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237 through 5243).  As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the general rating formula or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).  

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

In addition to evaluating intervertebral disc syndrome (DC 5243) under the general rating formula for diseases and injuries of the spine outlined above, it may also be rated based on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  Under this formula, a 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months.  A 60 percent disability evaluation is warranted where there are incapacitating episodes having a total duration of at least 6 weeks, during the previous 12 months.  Note (1) defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  

Any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).  

The Board acknowledges that the competent clinical evidence of record is against an evaluation greater than 40 percent based on the general rating formula for disease or injury of the spine.  The Veteran's lumbar spine stenosis with degenerative disease was productive of no worse than forward flexion to 30 degrees at his April 2009 VA examination; extension was to 5 degrees and lateral rotation and flexion were to 15 degrees.  At his August 2006 VA examination, he had forward flexion to 30 degrees, with extension to 5 degrees and lateral flexion and rotation to 18 degrees, bilaterally.  Likewise, there was no finding of favorable or unfavorable ankylosis of the entire thoracolumbar spine, and the Board does not find that the Veteran's complaints of pain upon motion is equivalent to severe limitation of motion of the thoracic spine or ankylosis; at the April 2009 VA examination, the VA examiner found that the Veteran's spine is not fixed and that the Veteran's difficulty walking was not related to limited line of vision, limitation of breathing, or fixed deformity such that it is equivalent to unfavorable ankylosis.  

Nevertheless, the Board finds that the criteria for a disability rating of 60 percent for lumbar spine stenosis with degenerative disease is warranted under the rating formula for incapacitating episodes.  Upon reviewing the rating criteria in relation to the evidence regarding the Veteran's lumbar spine stenosis, the Board finds that the Veteran's disability picture is most consistent with a 60 percent disability evaluation for the entire rating period on appeal based on the general rating formula for disease or injury of the spine, for DC's 5237 and 5243.  According to the Veteran's testimony, the Veteran has incapacitating episodes of intervertebral disc syndrome several times per month, for 3 or 4 days at a time.  In addition, the Veteran submitted a statement from D. P., M.D. which indicates that the Veteran has experienced incapacitating episodes of pain due to his arthritis of the spine, which occasionally require bed rest.  Likewise, the Board notes that that there is no competent evidence that the Veteran seeks treatment from a physician during these episodes, but that Dr. B testified at the Veteran's hearing that his incapacitating episodes total approximately 6 to 8 weeks per year.  Accordingly, the Board finds that the criteria for a 60 percent disability rating for lumbar spine stenosis with degenerative disease have been met.  

Furthermore, the Board acknowledges consideration of additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of motion, the Veteran's VA examination reports indicated that he had pain upon range of motion testing, but that there was no evidence of incoordination, weakness, or fatigability.  The Veteran's reduced reflexes are accounted for in his separate neurological evaluation.  And, to the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the Veteran's current rating is based on his objectively demonstrated reduced motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The overall evidence reveals a disability picture most approximating a 60 percent evaluation, but no higher, even with consideration of whether there was additional functional impairment due to DeLuca factors.  Thus, based on the analysis of those criteria set forth above, the Veteran remains entitled to a 60 percent evaluation, but no higher, for the orthopedic manifestations of his service-connected lumbar spine stenosis with degenerative disease.  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected lumbar spine stenosis with degenerative disease is adequate in this case, particularly in light of the decision to assign an increased, 60 percent disability rating, as well as an increased rating for his radiculopathy prior to September 22, 2008 (as discussed below).  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected lumbar spine stenosis with degenerative disease.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported at his VA examination in April 2009 that he was retired.  He did not indicate, and the medical evidence does not show, that he was hospitalized for his service-connected lumbar spine stenosis with degenerative disease at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date - Radiculopathy of the Lower Extremities

The Veteran and his representative assert that the Veteran's symptoms prior to September 22, 2008 are sufficient to sustain a 20 percent disability evaluation for his service-connected radiculopathy of the right and left extremities.  The Board finds that the competent clinical evidence of record demonstrates that the rating criteria for a disability evaluation of 20 percent for each of the Veteran's lower extremities were met during the applicable rating period on appeal, from February 10, 2004 to September 22, 2008.  With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board finds that the neurologic manifestations of the disability at issue are moderate for the entire rating period on appeal.  The Board notes that the evidence of record for the entire rating period on appeal demonstrates that the Veteran experiences moderate neurologic symptomatology attributable to his service-connected radiculopathy of the right and left lower extremities.  More specifically, the medical evidence demonstrates that the Veteran's neurologic manifestations include absent deep tendon reflexes, positive straight leg raising, generalized weakness at his April 2009 VA examination, with complaints of chronic numbness of the legs and decreased sensation to pinprick at his August 2006 VA examination.  Further, at the August 2006 VA examination, the VA examiner noted that, although EMG testing did not show denervation, there was mild reduction in interference pattern and discrete neurologic changes.  Nonetheless, at his VA examinations, there was no evidence of muscle atrophy and normal motor function.  Therefore, he is entitled to a 20 percent rating, for the rating period from February 10, 2004, under Diagnostic Code 8520, 8521, 8524, 8525, or 8526 for the neurologic manifestations of the disabilities at issue, as it was factually ascertainable that his symptomatology met the criteria for a 20 percent rating from that date.  See 38 C.F.R. § 3.400(b), (o).  See, too, Meeks v. West, 216 F.3d 1363 (Fed. Cir. 2000) (the date of entitlement to award of benefits, i.e., service connection, does not necessarily coincide with the date entitled to a certain rating).

In conclusion, the evidence of record reveals that the Veteran should be afforded an earlier effective date of February 10, 2004 for neurological manifestations consistent with separate 20 percent evaluations, for the service-connected radiculopathy of the right and left lower extremities.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

A 60 percent disability rating is granted for lumbar spinal stenosis with degenerative disease, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to an earlier effective date of February 10, 2004, for the grant of a 20 percent disability rating for radiculopathy of the right lower extremity, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to an earlier effective date of February 10, 2004, for the grant of a 20 percent disability rating for radiculopathy of the left lower extremity, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


